Reed, P. J.,
delivered the opinion of the court.
This was an action at law by appellee, an attorney at law, to recover $250, alleged to be due from appellant for retainer and services rendered upon a trial involving the title to mining property at Cripple Creek. Trial was had to the court without a jury, resulting in a judgment for the plaintiff (appellee) for $250, from which an appeal was taken to this court. No question of law is presented. The errors assigned are that the judgment was not warranted by, and was against *534the weight of, evidence. Counsel in argument says : “ The only contention in this case is that the appellee never was employed by the appellant to perform the services claimed to be rendered by him, for which he obtained judgment in the court below.” This is followed by an analysis of the evidence to show that the court erred in finding the facts. The evidence of services performed and the extent of the employment was contradictory, but all the evidence shows some kind of employment and the appearance and participation of plaintiff upon the trial, and professional services rendered at the instance of appellant and his agent.
These undisputed facts having been established, the only remaining question of any importance was the amount he was entitled to as compensation. There having been no contract in regard to it, witnesses were called to fix the value of his services, some of whom testified to $500, others to less. From such evidence the court was warranted in fixing the amount at |250, the amount claimed.
No rule of this court has been more often declared and better' understood than that this court will not, where the testimony is conflicting on issues of fact, pass upon the weight or preponderance of evidence nor interfere with the finding of facts by court or jury where there is evidence to sustain it.
The judgment of the county court will be affirmed.
Affirmed.